Exhibit 10.2

 

Execution Version

 

ADVANCEMENT AGREEMENT

 

This Advancement Agreement (this “Agreement”) is entered into as of March 21,
2012 by and between Vantiv Holding, LLC, a Delaware limited liability company
(“Holding”), and Vantiv, Inc., a Delaware corporation (“Vantiv”).

 

RECITALS

 

WHEREAS, in preparation for the initial public offering of shares of Vantiv,
Vantiv and Holding are undergoing a recapitalization pursuant to which, among
other things, (i) Vantiv will amend and restate its certificate of incorporation
to authorize two classes of common stock, (ii) JPDN Enterprises, LLC (“JPDN”)
will contribute its Class A Units and Class B Units of Holding to Vantiv in
exchange for shares of Vantiv’s Class A Common Stock, (iii) Fifth Third Bank, a
bank chartered in the State of Ohio (“FTB”), and its affiliate, FTPS Partners,
LLC, a Delaware limited liability company (“FTPS Partners”), will receive a
number of shares of Vantiv’s Class B Common Stock equal to the number of Class B
units of Holding held by FTB or FTPS Partners, respectively, prior to the
initial public offering, (iv) Vantiv, Holding, FTB and FTPS Partners will enter
into an Exchange Agreement (the “Exchange Agreement”); and (v) Fifth Third
Financial Corporation, Vantiv and JPDN shall have contributed all of their
respective common shares of Transactive Ecommerce Solutions Inc. to Holding,
which shares Holding shall immediately contribute to Vantiv, LLC, a wholly owned
subsidiary of Holding (the transactions set forth in this paragraph are referred
to collectively as the “Recapitalization”).

 

WHEREAS, after giving effect to the Recapitalization, Vantiv will own 51.067% of
the outstanding equity interests of Holding;

 

WHEREAS, in connection with the Recapitalization, Vantiv and Holding desire to
enter into this Agreement in order to provide for the payment to or on behalf of
Vantiv by Holding of certain expenses as provided herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other consideration, the sufficiency of which is hereby confirmed, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1.                                      Expenses.

 

(a)                                 Holding shall, in consideration of the
benefits received by Holding in connection with the Recapitalization, commencing
on the date hereof and continuing for the term of this agreement as set forth in
Section 2, pay to or on behalf of Vantiv any and all (i) reasonable customary
fees and expenses incident to any public offering of shares of Vantiv pursuant
to the Securities Act and the registration of Vantiv shares on any national
securities exchange incurred by Vantiv, including all registration and filing
fees, fees and

 

1

--------------------------------------------------------------------------------


 

expenses of compliance with securities or blue sky laws, U.S. Financial Industry
Regulatory Authority Inc. fees, exchange listing and ongoing fees, printing
expenses, transfer agent’s and registrar’s fees, cost of distributing
prospectuses in preliminary and final form as well as any supplements thereto,
and (to the extent required by the Registration Rights Agreement or any other
registration rights agreement entered into after the date hereof) all fees and
disbursements of legal counsel of any stockholders in the public offering, fees
and disbursements of counsel for Vantiv and all independent certified public
accountants and other Persons retained by Vantiv, and fees and expenses incurred
by Vantiv pursuant to the underwriting agreement used in connection with the
public offering (but not including any underwriting discounts or commissions
attributable to the sale of shares of Class A Common Stock of Vantiv), (ii)
reasonable customary corporate and administrative fees incurred by Vantiv from
time to time, including fees and disbursements of all investment bankers,
financial advisers, legal counsel, independent certified public accountants,
consultants and other Persons retained by the Board of Directors of Vantiv or
any committee thereof for Vantiv or any of its subsidiaries and fees associated
with any filings with the Secretary of State of the State of Delaware (or any
other Governmental Authority), payments or deductibles for insurance policies
held by Vantiv, equity plan administrator fees, and legal and other fees
associated with such corporate housekeeping or administrative matters, (iii)
losses, fees and expenses incurred in connection with any Board-approved
indemnification agreement by and between Vantiv and any director, officer or
other employee of Vantiv or any of its subsidiaries, (iv) losses, claims,
damages, liabilities and expenses due by Vantiv to any of its stockholders
pursuant to indemnification obligations of Vantiv under the Registration Rights
Agreement (but only to the extent that all such losses, claims, damages,
liabilities and expenses required to be paid by Vantiv to certain of its
stockholders under the Registration Rights Agreement are paid), (v) payments
required to be made under the TRA relating to net operating losses and certain
other tax attributes of NPC Group Inc. (the “NPC TRA”), payments required to be
made under any of the other TRAs that are not covered by the Quarterly
Distributions (as such term is defined in the LLC Agreement) and payments
required to be made by Vantiv under the Exchange Agreement and (vi) any
franchise Taxes paid or payable by Vantiv arising solely as a result of Vantiv’s
status as a corporation, and, for the avoidance of doubt, not arising in respect
of income (collectively, the “Expenses”).

 

(b)                                 Vantiv shall submit to Holding (i) a written
request specifying any particular Expenses as and when incurred by Vantiv and/or
(ii) a written, intracompany invoice on a monthly basis specifying the Expenses
incurred by Vantiv the preceding calendar month (any invoice specified in
clauses (i) or (ii) is referred to as an “Invoice”).  If reasonably requested by
Holding, Vantiv shall provide documentation evidencing the incurrence of any
Expenses.  Holding shall pay to such third party or Vantiv, as applicable, by
check or wire transfer of immediately available funds to an account specified by
such third party or Vantiv, respectively, an amount equal to the aggregate
Expenses identified on the applicable Invoice upon the earlier of the date such
payment is due and payable to the applicable third party or 14 days following
Holding’s receipt of such Invoice; provided, however, that Holding shall not be
obligated to make any payment of Expenses to such third party or Vantiv unless
and until any reasonably requested documentation evidencing the incurrence of
Expenses has been provided to

 

2

--------------------------------------------------------------------------------


 

Holding.  To the extent that, subsequent to the payment of any Expenses by
Holding pursuant to any Invoice, all or a portion of any Expense is reimbursed
to Vantiv by a third party or is otherwise deemed not to have been incurred by
Vantiv, then Vantiv shall immediately return such reimbursed or deemed amounts
to Holding.  Vantiv’s failure to timely provide an Invoice or identify an
Expense on an Invoice shall in no way limit Vantiv’s right to payment pursuant
to this Agreement for such Expense.  Notwithstanding anything herein to the
contrary, Holding shall have no obligation to make payment for any Expense
except in accordance with the procedures set forth in this Section 1(b).

 

(c)                                  No payment of Expenses shall be made
pursuant to Section 1(a)(v) of this Agreement in respect of any payments
required to be made under the NPC TRA, any payments required to be made under
any of the other TRAs that are not covered by the Quarterly Distributions (as
such term is defined in the LLC Agreement) or any payments required to be made
by Vantiv under the Exchange Agreement, except pursuant to a pro rata
distribution to all unit holders of Holding.

 

2.                                      Term.  This Agreement shall continue in
full force and effect until the earlier to occur of (i) 90 days from the date
that Vantiv provides written notice of its desire to terminate the Agreement and
(ii) the date of any merger of Vantiv and Holding or the dissolution or winding
up of either Vantiv or Holding.  In the event of a termination of this
Agreement, Holding shall pay Vantiv all unpaid Expenses incurred prior to the
date of such termination.

 

3.                                      Definitions.  For purposes of this
agreement, the following terms shall have the following meanings:

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Governmental Authority” shall mean any United States (federal, state or local)
or foreign government, or governmental, regulatory, judicial or administrative
authority, agency, commission or court (including the Federal Communications
Commission and applicable stock exchange(s)).

 

“Law” shall mean any statute, law, ordinance, regulation, rule, code,
injunction, judgment, decree, order or any other judicially enforceable legal
requirement (including common law) of any Governmental Authority.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of Holding, by and among Vantiv, FTB, FTPS Partners and Holding, dated
the date hereof, as such agreement may be amended from time to time in
accordance with its terms.

 

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, by and among Vantiv and certain stockholders thereof, dated as of the
date hereof, as may be amended from time to time in accordance with its terms.

 

3

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect from time to time.

 

“Taxes” shall mean any federal, state, local, territorial, provincial or foreign
taxes imposts, levies or other like assessments of any kind whatsoever,
including income, net income, gross receipts, windfall profits, value added,
severance, real property, personal property, production, single business,
unincorporated business, capital sales, use, stamp, duty, license, excise,
franchise, payroll, employment, unemployment, occupation, premium, environmental
(including taxes under Section 59A of the Code), customs duties, capital stock,
profits, gains, withholding, social security (or similar), disability, workers
compensation, ad valorem, replacement, transfer, registration, alternative or
add-on minimum, estimated taxes, fees and charges together with any interest,
additions, fines or penalties with respect thereto and any interest in respect
of such additions or penalties, whether or not disputed and whether imposed by
Law, contract or otherwise.

 

“TRAs” shall mean those certain Tax Receivable Agreements, dated as of the date
hereof, by and between Vantiv and each of FTB, FTPS Partners, JPDN Enterprises,
LLC and certain investment fund affiliates of Advent International Corporation
that are stockholders of Vantiv, as such agreements may be amended from time to
time in accordance with their terms.

 

4.                                      Assignment, etc.  Neither Vantiv nor
Holding shall have the right to assign this Agreement.

 

5.                                      Amendments and Waivers.  This Agreement
may be amended only by the written agreement of the parties hereto; it being
understood that Holding may not consent to any amendment hereof without the
consent of FTB so long as it or any of its Affiliates hold any Class B Units of
Holding.  Any provision of this Agreement may only be waived by the party
entitled to the benefits thereof; it being understood that Holding may not waive
any provision hereof without the consent of the FTB so long as it or any of its
Affiliates hold any Class B Units of Holding.  FTB shall be a third party
beneficiary of this Agreement, including the previous two sentences, entitled to
enforce the rights of Holding against Vantiv as if an original party hereto.  No
waiver shall be effective unless in writing.  No waiver on any one occasion
shall extend to or effect or be construed as a waiver of any right or remedy on
any future occasion.  No course of dealing of any Person nor any delay or
omission in exercising any right or remedy shall constitute an amendment of this
Agreement or a waiver of any right or remedy of any party hereto.

 

6.                                      Governing Law; Jurisdiction.

 

(a)                                 This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of Delaware.

 

(b)                                 Each party agrees that it shall bring any
action, suit, demand or proceeding (including counterclaims) in respect of any
claim arising out of or related to this Agreement or the transactions
contemplated hereby, exclusively in the United States

 

4

--------------------------------------------------------------------------------


 

District Court for the District of Delaware or any Delaware State court, in each
case, sitting in the City of Wilmington, Delaware (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement or the
transactions contemplated hereby (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action, suit, demand or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action, suit, demand or proceeding shall be effective if
notice is given in accordance with Section 8.

 

(c)                                  Waiver of Jury Trial.  Each of the parties
hereto hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or related to this Agreement or the transactions
contemplated hereby.

 

7.                                      Entire Agreement.  This Agreement and
the LLC Agreement contain the entire understanding of the parties with respect
to the subject matter hereof and supersede any prior communication or agreement
with respect thereto.

 

8.                                      Notice.  Any notices and other
communications required or permitted in this Agreement shall be effective if in
writing and (a) delivered personally, (b) sent by facsimile or email (if
provided and the recipient acknowledges receipt thereof by reply e-mail or
otherwise), or (c) sent by overnight courier, in each case, addressed as
follows:

 

If to Vantiv:

Vantiv, Inc.
8500 Governor’s Hill Drive
Symmes Township, Ohio 45249
Attention: General Counsel

 

 

With a copy to:

Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Facsimile No.: (617) 772-8333
Attention:  Marilyn French, Esq.

 

 

If to Holding:

c/o Vantiv, Inc.
8500 Governor’s Hill Drive
Symmes Township, Ohio 45249
Attention: General Counsel

 

 

With a copy to: 

Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Facsimile No.: (617) 772-8333
Attention:  Marilyn French, Esq.

 

 

With a copy to:

Fifth Third Bank
38 Fountain Square Plaza

 

5

--------------------------------------------------------------------------------


 

 

Cincinnati, OH 45263
Facsimile No.: (513) 534-6757
Email: paul.reynolds@53.com
Attention: Paul Reynolds

 

 

With a copy to:

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Facsimile No.: (212) 558- 3588
Email: korrya@sullcrom.com and gladina@sullcrom.com

 

Attention:

Alexandra D. Korry, Esq. and

 

 

Andrew R. Gladin, Esq.

 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile on a business day, or if not delivered
on a business day, on the, first business day thereafter and (z) two business
days after being sent by overnight courier.  Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.

 

9.                                      Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.  If any provision of this Agreement, or the application
thereof to any Person or circumstance, is invalid or unenforceable to any
extent, (a) a suitable and equitable provision shall be substituted therefor in
order to carry out, so far as may be valid and enforceable, the intent and
purpose of such invalid or unenforceable provision and (b) the remainder of this
Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, and
such invalidity or unenforceability shall not affect the validity or
enforceability of such provision, or the application thereof, in any other
jurisdiction.

 

10.                               Counterparts.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one instrument.  A facsimile signature or
signature transmitted by email or other electronic means shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first above written.

 

 

 

 

VANTIV HOLDING, LLC

 

 

 

 

 

 

 

 

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

VANTIV, INC.

 

 

 

 

 

 

 

 

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

President and Chief Executive Officer

 

Signature Page to Advancement Agreement

 

--------------------------------------------------------------------------------